Title: [Diary entry: 17 February 1788]
From: Washington, George
To: 

Sunday 17th. Thermometer at 34 in the Morning—36 at Noon and 30 at Night. Early in the Morning the Wind was at So. Wt. but it soon shifted to No. Et. and overcast. About Noon it began to Snow & continued to do so till Sun down when it ceased soon after wch. the Wind got to No. Wt. blew fresh and grew cold. The Snow was about two Inches deep. At home all day with the Family. Mrs. Stuart, Miss Stuart & Betcy and Patcy Custis going away after breakfast.